Citation Nr: 0717569	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and M. C.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted service connection for 
PTSD and assigned a 10 percent rating effective November 1, 
2004.  The veteran appeals for a higher initial rating.  

In January 2006, the veteran and his friend, Mr. C., 
testified before the undersigned Veterans Law Judge at a 
videoconference Board hearing.  On the record at the hearing, 
the veteran consented to disclosing his personal information 
to Mr. C. and waived initial RO review of an August 2005 
letter from his therapist received after the issuance of the 
statement of the case.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Since November 1, 2004, the veteran's PTSD has manifested 
in depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for PTSD have been met, since November 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a November 2004 letter, the RO acknowledged 
receipt of the veteran's PTSD claim and informed him of the 
types of evidence he can submit to substantiate the claim, 
including any treatment records.  The RO also provided notice 
regarding what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  In addition, the veteran, through his 
representative, has submitted statements from his therapist 
pertaining to his claim.  Furthermore, in a July 2005 VA Form 
9, the veteran's representative related the veteran's belief 
that his current symptoms are most proximate to those 
required for an evaluation of 30 percent, indicating the 
veteran's knowledge of the requirements for a higher rating.  
Thus, the veteran's actions reflect his understanding of the 
information and evidence needed to substantiate his claim.  
The claim was last readjudicated in July 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Although the record 
contains a January 2005 VA examination report, an April 2005 
VA examination report by the same physician is not of record.  
The record shows, however, that the Newington VA Medical 
Center, where the veteran was examined, was not able to 
locate the report, and the examiner himself indicated that he 
likely recovered the original report from January 2005 and 
let that stand without an addendum.  Thus, the Board observes 
that the April 2005 VA examination report does not exist or 
is not available and further attempts to obtain it would be 
futile.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran actively participated 
in the claims process by submitting treatment reports and 
presenting testimony at a hearing.  There is no indication 
that there is additional available evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, 18 Vet. App. 112; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, given 
the favorable nature of the Board's decision below, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his contentions, service medical 
records, letters from his Vet Center therapist, a VA 
examination report, and hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's PTSD has been rated as 10 percent under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2006).  The 
following evaluations are assignable under this code:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 30 
percent.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication warrants 10 percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates no more than slight impairment in social, 
occupational, or school functioning; or, if symptoms are 
present, they are transient and expectable reactions to 
psychological stressors.   

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2006).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The use of terminology such as "mild," "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

After review, the Board finds that a higher initial rating of 
30 percent is warranted for the veteran's PTSD.  In support 
of this finding, the Board notes the following evidence of 
record.

At the Board hearing, the veteran testified that he had 
worked three jobs, that he worked for a power company for 30 
years, and that he now works at a prison.  He stated that, if 
there is an inmate that he cannot deal with, he asks one of 
the other officers to handle that inmate and he will go to a 
"stress room" to relax.  He added that he has short-term 
memory loss, noting that he has to write everything down, and 
described a panic attack last July during the fireworks.  The 
veteran also attributed his depression and sadness to getting 
older, noting that he has a happy personality and that his 
wife had stated that it must be his current prison job.

A December 2004 letter from the veteran's therapist at the 
Vet Center reflects that mental status examination revealed 
neat appearance, anxious manner, above average intelligence, 
rapid and pressured speech, impaired memory, labile affect, 
tense motor activity, recent weight loss, manifold sleep 
disturbance, low-high energy level, poor libido, no evidence 
of thought disorder, and no suicidal or homicidal ideation.  
The therapist noted that after discharge the veteran returned 
to the job he held prior to service, although drinking 
heavily, retired from that job, and currently works as a 
corrections officer.  The veteran's symptoms were reported as 
anger and rage reactions, hypervigilance, recurrent 
distressing dreams, pronounced psychological distress and 
physiological reactivity to cues that resemble traumas, 
feelings of detachment from others, concentration deficits, 
emotional numbing, and real difficulty with intimacy.  The 
therapist opined that the veteran's symptoms reflect a major 
impairment in his overall functioning.

A January 2005 VA examination report reflects complaints of 
increasing symptoms since the start of the recent war in Iraq 
the last two years.  The veteran reported having thoughts 
about Vietnam "50 times a day" over the years but without 
significant apparent distress until fairly recently.  He 
reported a history of dreams with intense nightmares 
occurring on occasion, and a history of sleep disturbance 
with midnight awakening increasing over the last 10 years.  
He also described a history of anger and being short-
tempered, but with no legal history of difficulties with 
assaults - he "was always able to keep control and walk 
away."  He also described chronic anxiety and edginess which 
appears to reflect a change in more recent times as well as 
being hypervigilant, having to sit with his back to the wall 
when out in public and checking the doors and locks in his 
home in the middle of the night.  He denied a generalized 
loss of interest in activities.  He reported having been 
married for 19 years with two children and generally having 
good relations with all of them.  He also reported returning 
to the job he held prior to service until retiring, and 
working as a corrections officer since then.  He noted some 
difficulties with stress and anger on the job but stated that 
he plans to stay for a few more years.  Lastly, the veteran 
denied any psychiatric history until seeking counseling at 
the Vet Center and that he has never taken any psychotropic 
medications.

Mental status examination revealed euthymic affect with some 
symptoms of tension, like clenching together of the hands.  
The veteran stated that his mood has always been "happy-go-
lucky" but with some increased dysphoria since the war in 
Iraq started two years ago.  Thoughts were logical and 
organized with no evidence of thought disorder.  He denied 
hallucinations or delusions and there was no evidence of 
these on examination.  He also denied suicidal or homicidal 
ideation.  Insight and judgment were good.  Cognition was not 
formally tested but the examiner observed that it was grossly 
intact.  

The examiner noted that there was no distress evident on 
examination when the veteran was discussing traumatic 
material and that the veteran denied trauma-specific 
avoidance, noting that he has always watched movies about 
Vietnam and follows the current war on television quite 
closely, though with some increasing distress in response to 
these reminders.  Citing the emotional numbing noted in the 
letter from the Vet Center, the examiner observed that the 
veteran appeared emotionally quite controlled on examination.  
Citing the history of alcohol abuse noted in the Vet Center 
letter, the examiner observed that the veteran has "one 
beer" every few weeks and denied heavier drinking in the 
past five or six years.

The examiner diagnosed the veteran with mild PTSD and 
estimated his GAF score as 75.  The examiner stated that the 
veteran describes symptoms suggesting mild and limited PTSD 
symptoms.  The examiner added that, although the veteran's 
history and presentation do not suggest significant distress 
or impairment, his description of symptoms nonetheless 
supports the diagnosis.  

Given the above, the Board finds that since November 1, 2004, 
the veteran's PTSD has manifested in depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.  As such, his disability warrants a 30 percent rating, 
which reflects the evaluation sought on appeal, as indicated 
in the veteran's substantive appeal and the Statement of 
Accredited Representative in Appealed case.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a claimant may limit a claim or 
appeal to the issue of entitlement to a particular disability 
rating which is less than the maximum disability rating 
allowed by law).

A higher 50 percent rating is not warranted because the 
veteran's disability picture is not reflective of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the record indicates that the 
veteran has impaired short-term memory, the record fails to 
show that the veteran has impaired long-term memory, which is 
also required for this evaluation.  Additionally, even if the 
Board were to interpret the notation of low-high energy level 
in the December 2004 letter as indicating disturbances of 
motivation and mood, his overall disability picture fails to 
meet the other criteria for a 50 percent rating.  Lastly, 
although the record reflects that the veteran does not have 
many friends, a friend did provide testimony at the hearing, 
and the record shows that he has good relationships with his 
wife and children as well as his co-workers, who as he 
testified will handle the inmates that he does not want to 
handle.  Moreover, the record shows that he had been employed 
for 30 years with one company and that he is presently 
employed as a corrections officer, thereby indicating 
effective work relationships.

The Board notes that the December 2004 letter from the 
veteran's therapist reflects the opinion that the veteran's 
symptoms reflect a major impairment in his overall 
functioning.  However, the symptoms as reflected in the 
letter appear similar to those mentioned in the VA 
examination report, which reflects the examiner's description 
of the veteran's PTSD as mild and a GAF score indicating no 
more than slight impairment in social and occupational 
functioning.  

Upon consideration of all of the evidence, including the 
reported symptoms in the December 2004 letter, the 2005 VA 
examination report, and the hearing testimony, the Board 
finds the veteran's PTSD symptoms more nearly approximate the 
criteria for the 30 percent evaluation being assigned, and an 
initial rating in excess of 30 percent is not warranted.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
the provisions governing monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


